Citation Nr: 0508496	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for a left shoulder disability.

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for an eye disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disability. 

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee with 
limitation of motion, for the period from June 10, 1999 to 
April 18, 2003.  

6.  Entitlement to an initial rating in excess of 40 percent 
for degenerative joint disease of the left knee with 
limitation of motion, for the period from April 18, 2003.  

7.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the left knee with instability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

In an April 2000 rating decision, the RO denied service 
connection for a left knee disability and compensation 
pursuant to 38 U.S.C.A. § 1151 for eye and left shoulder 
disabilities.  The veteran duly appealed the RO's decision 
and in July 2001, the Board remanded the matter for 
additional evidentiary development and due process 
considerations.  

While the matter was in remand status, in an April 2003 
rating decision, the RO granted service connection for 
degenerative joint disease of the left knee with limitation 
of motion and assigned an initial 10 percent rating, 
effective June 10, 1999.  The RO also granted service 
connection for chondromalacia patella of the left knee with 
instability and assigned a separate 10 percent rating, 
effective June 10, 1999.  See VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997), published at 62 Fed. Reg. 63,604 (1997) 
(holding that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257 so long as the evaluation of knee dysfunction 
under both codes does not amount to prohibited pyramiding 
under 38 C.F.R.§ 4.14).

The grant of service connection for degenerative joint 
disease and chondromalacia patella of the left knee 
constitutes a full award of the benefit sought on appeal with 
respect to the claim of service connection for a left knee 
disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The veteran, however, thereafter submitted a notice 
of disagreement with the downstream element of the initial 
ratings assigned for his left knee disabilities.  As a 
Statement of the Case on this matter has not been issued, the 
Board does not have jurisdiction to address these matters on 
appeal.  Rather, additional action by the RO is required as 
set forth below in the Remand portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).

It is noted that in an October 2003 rating decision, the RO 
increased the rating for the veteran's degenerative joint 
disease of the left knee with limitation of motion to 40 
percent, effective April 18, 2003.  The issue of entitlement 
to an initial rating in excess of 10 percent for 
chondromalacia patella was deferred and it does not appear 
that the matter has been addressed since that time.  

Although an increased rating was granted, the issues of 
entitlement to higher initial ratings for the veteran's left 
knee disabilities remain in appellate status, as the maximum 
schedular ratings have not been assigned.  AB v. Brown, 6 
Vet. App. 35 (1993).  Moreover, given the RO's actions, 
proper adjudication of the veteran's claim of entitlement to 
a higher initial rating for degenerative joint disease of the 
left knee requires an analysis during two discrete time 
periods.  The first period extends from June 10, 1999, the 
effective date of the award of service connection and the 
initial 10 percent rating, to April 18, 2003, after which 
time the RO increased the initial rating to 40 percent.  The 
second period extends from April 18, 2003.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In a January 2004 rating decision, the RO denied service 
connection for a psychiatric disability and a cardiovascular 
disability.  The veteran duly appealed the RO's decision.  

Here, it is noted that the claim of service connection for a 
psychiatric disability was previously denied by the RO in an 
unappealed November 1994 rating decision.  The claim of 
service connection for a cardiovascular disability was 
previously denied by the Board in March 1970 and June 1971 
decisions.  Those decisions are final and not subject to 
revision on the same factual basis.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If new and material evidence is received, 
however, the claim may be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. 3.156(a) (2004).

In this case, in the January 2004 rating decision on appeal, 
the RO failed to address the issue of whether new and 
material evidence had been received to reopen the claims of 
service connection for a psychiatric disorder and a 
cardiovascular disorder, but addressed the issues only on the 
merits.  Nonetheless, the Board is obligated by statute, 38 
U.S.C.A. §§ 5108 and 7104(b), to address whether new and 
material evidence has been submitted prior to addressing the 
merits of these claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Accordingly, the issues have been framed as set 
forth on the cover page of this decision.  

In November 2004, the veteran testified at a Board hearing at 
the RO.  A transcript of that hearing is of record.  

As set forth in more detail below, a remand is required with 
respect to issues 3 to 7 listed on the cover page of this 
decision.  These issues are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Finally, it is noted that in December 2003, the veteran filed 
a claim of service connection for a back disability.  Since 
this matter has not as yet been adjudicated, and inasmuch as 
it is not inextricably intertwined with the issues now before 
the Board on appeal, it is referred to the RO for initial 
consideration.


FINDING OF FACT

The veteran does not have an additional left shoulder or eye 
disability which is proximately due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
April 1999 medical treatment or an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for a left shoulder disability and an 
eye disability have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.361 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In April 2002 and May 2003 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims for 
compensation pursuant to 38 U.S.C.A. § 1151, and of what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters also 
generally advised the veteran to submit or identify any 
additional evidence he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claims, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  

After a review of the four volume record in this case, the 
Board finds no indication of any available, pertinent, 
outstanding private medical evidence specifically identified 
by the veteran, nor is there any indication that outstanding 
Federal department or agency records exist that should be 
requested in connection with the claims adjudicated in this 
decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2004).  

The record also shows that the veteran has been afforded VA 
medical examinations in connection with his 1151 claims.  
Given the facts of this case, the Board finds that another 
medical examination is not necessary; rather, it is 
appropriate to proceed with consideration of the veteran's 
appeal based on the evidence of record.  See 38 C.F.R. § 
3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

In June 1999, the veteran submitted a claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151, claiming that he had 
sustained a left shoulder disability as a result of surgery 
performed at the Little Rock VA Medical Center (VAMC) on 
April 22, 1999.  He further claimed that he had experienced 
blurred vision since the surgery.  

VA clinical records show that the veteran was seen with 
complaints of right paramedial scar pain since an 
appendectomy in the 1950's.  It was also noted that he had 
reported pain near the site of a left inguinal hernia repair 
since 1998.  In light of the veteran's complaints, on April 
22, 1999, a right paramedial scar revision and left groin 
exploration was performed.  The operative report notes that 
the veteran tolerated the procedure well and there were no 
complications.  

Post-operative notes indicate that the veteran reported fuzzy 
vision following the surgery.  Three days later, he sought 
treatment for left shoulder pain which he claimed had been 
present for three days since he pulled himself up with his 
left arm.  X-ray studies of the left shoulder were negative.  
The diagnosis was left shoulder pain.  

On April 28, 1999, the veteran again claimed that he had had 
left shoulder pain since the surgery.  Examination showed 
good grip strength, normal sensation, and painful motion.  
The impression was shoulder disorder, not otherwise 
specified.  The veteran was thereafter evaluated in the 
orthopedic clinic and it was determined that he did not have 
an orthopedic injury, despite his claims of tingling and 
pain.  In June 1999, the veteran underwent EMG and NCV 
testing.  The results of the studies were normal, with no 
evidence of radiculopathy or carpal tunnel syndrome.  An 
arthrogram performed in July 1999 showed a normal left 
shoulder without evidence of rotator cuff tear.  An MRI study 
was interpreted as showing a partial thickness supraspinatous 
tear.  In December 1999, conversion disorder was noted.  
Subsequent clinical records dated to April 2000 show 
continued complaints of left shoulder pain.  The diagnoses 
included rotator cuff tear and adhesive capsulitis.  

In his June 2000 substantive appeal, the veteran claimed that 
he had had left shoulder pain as soon as he came out of 
anesthesia.  He denied injuring his arm while using a trapeze 
type device.  Rather, the veteran theorized that his left arm 
had been wrenched back during surgery while inserting a tube 
into his throat.  

The veteran was afforded a VA medical examination in 
September 2002, at which he reported the onset of left 
shoulder difficulty following a 1999 surgery for hernia 
repair.  He indicated that on recovery from anesthetic, he 
experienced severe left shoulder pain and double vision.  
Objective examination showed full range of motion of the 
shoulder with reported pain.  There was no crepitation and 
the tendon was stable.  X-ray examination showed a very 
slight bony irregularity in the vicinity of the greater 
tuberosity.  The diagnoses included impingement rotator cuff.  
The examiner indicated that the veteran's left shoulder 
disorder was of such a general nature that there was nothing 
to suggest that it had been proximately caused by 
carelessness, negligence, lack of skill, or error in judgment 
on the part of VA in furnishing care in April 1999.  The 
examiner reasoned that the length of time from the incident 
described by the veteran as occurring in the left shoulder by 
now should show outstanding findings that would be readily 
apparent in the form of marked restrictions of the range of 
motion and advanced X-ray changes.  

The veteran again underwent VA medical examination in 
February 2003.  The examiner noted that the veteran reported 
that after surgery in 1999, he had been reaching for his 
overhead trapeze bar to lift or readjust himself in the bed 
when he felt a sharp pain in his left shoulder.  Since that 
time, he reported waxing and waning pain in the shoulder.  
Examination revealed full range of motion of the shoulder 
with complaints of pain.  Impingement signs were positive.  
X-ray studies revealed what appeared to be significant AC 
joint arthritis.  There was no evidence of glenohumeral 
arthritis or proximal migration of the humeral head, which 
would be suggestive of a rotator cuff tear.  After reviewing 
the veteran's claim folder, the examiner indicated that 
although the veteran exhibited evidence of impingement 
syndrome, he did not think it was related to carelessness, 
negligence, lack of skill, or error in judgment on the part 
of VA in furnishing care in April 1999.  Rather, he indicated 
that this was a wear and tear type degeneration of the AC 
joint, as well as osteophytes of the anterior acromion, which 
can cause a rotator cuff tendinitis or tendonosis.  He 
indicated that there was some evidence of attenuation of the 
veteran's rotator cuff, but no evidence of a full thickness 
rotator cuff tear.  

Subsequent VA clinical records show that the veteran sought 
treatment for neck and shoulder pain in August 2003.  He 
reported that he had had such pains since hernia repair 
surgery in April 1999.  He also claimed that he had had 
double vision for an unknown amount of time right after 
surgery.  He stated that he currently experienced pain and 
double vision when he turned his head far to the right.  CT 
scan and MRI studies showed minimal degenerative changes 
involving the cervical spine, with no disc extrusions or 
nerve root impingement.  

The veteran was evaluated in the neurology clinic in August 
2003.  He reported that he awoke from hernia repair surgery 
in 1999 with left shoulder and neck pain.  He indicated that 
he also had diplopia involving his peripheral vision when he 
turned his head to the right.  He denied other visual 
disturbances.  Neurological examination was normal.  The 
assessments included history of diplopia on extremes of 
lateral gaze, no obvious neurological deficits.  

In August 2003, the veteran underwent a VA ophthalmology 
examination at which he reported intermittent diplopia since 
a hernia repair in 1999.  In a November 2003 opinion, the VA 
examiner indicated that he had reviewed the veteran's records 
and although the etiology of the veteran's diplopia was 
unclear, he could find no connection between his intermittent 
diplopia and his active service or hernia surgery in 1999.  

The veteran again underwent VA orthopedic examination in June 
2004.  The examiner noted that the veteran had been 
previously examined in connection with his left shoulder 
complaints, which he had then related to reaching up to a 
trapeze and repositioning himself in bed after 1999 surgery.  
The examiner noted, however, that the veteran now claimed 
that VA staff had had a hard time intubating him during 
surgery and had pulled on his left shoulder to help intubate 
him, causing injury.  The veteran reported that now he had 
continued to experience left shoulder pain, although he had 
also developed right shoulder pain in the last year which was 
worse.  X-ray studies showed no proximal migration of the 
humeral head and the glenoid.  There was very minimal 
osteophyte formation.  After reviewing the veteran's claims 
folders, the examiner indicated that it was his opinion that 
it was not likely that the veteran's current shoulder 
pathology was due to any lack of skill, error in judgment, 
carelessness, negligence, or fault on the part of VA during 
treatment in April 1999.  Rather the examiner indicated that 
the timing of the veteran's symptoms, the inconsistency in 
how he claimed he was injured, and the fact that his right 
shoulder now hurt, left questions in his mind.  

II.  Law and Regulations

Because the veteran's claim for benefits under 38 U.S.C.A. § 
1151 was filed after October 1, 1997, the current version of 
that statute and its implementing regulations are applicable.  
See VA O.G.C. Prec. Op. No. 40- 97, 63 Fed. Reg. 31263 
(1998).

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such additional disability or death were 
service- connected.  A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Under 
that provision, to determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

III.  Analysis

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

As set forth above, on April 22, 1999, the veteran underwent 
a right paramedial scar revision at the Little Rock VAMC.  
The operative report notes that the veteran tolerated the 
procedure well and there were no complications.  Following 
the veteran's surgery, clinical records show that he 
complained of left shoulder pain and visual disturbances.  

To the extent that the veteran's complaints represent 
additional disability, the Board notes that VA law and 
regulation require that the evidence show that the additional 
disability is the result of VA hospital care, medical or 
surgical treatment and that the proximate cause of the 
additional disability must be either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  

Although the veteran complained of left shoulder and visual 
disturbances following surgery, the probative evidence of 
record establishes that any such left shoulder or eye 
disabilities were not caused by VA medical care in April 
1999, including by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the treatment.  Moreover, the record 
contains no indication, nor does the veteran contend, that 
the proximate cause of his disabilities was an event not 
reasonably foreseeable.

Indeed, VA medical professionals have examined the veteran 
and/or reviewed this matter on several occasions and have 
consistently concluded that the left shoulder and eye 
disabilities claimed by the veteran did not result from VA 
medical care in April 1999, including by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment.  

The Board assigns great probative value and weight to these 
medical opinions.  The opinions are conclusive and provide 
rationales for their opinion.  Most of the opinions were 
based on a review of the veteran's medical records.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The examiners 
also directly addressed the veteran's contentions and 
provided references to the medical evidence of record.  
Finally, the Board notes that there is no other medical 
evidence of record which contradicts these opinions.  

In fact, the only contrary opinion of record is that of the 
veteran.  While the Board has considered his assertions, they 
do not outweigh the medical evidence of record.  As the 
record does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to medical diagnoses and/or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the foregoing, the Board finds that the criteria 
for entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for a left shoulder and eye disability have 
not been met.  In reaching this decision, the Board has 
considered the doctrine of doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for a 
left shoulder disability is denied.

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for an 
eye disability is denied.


REMAND

As set forth above, in the January 2004 rating decision on 
appeal, the RO denied service connection for a psychiatric 
disability and a cardiovascular disability.  A review of the 
record, however, shows that these claims were previously 
denied by VA.  Those decisions are final and not subject to 
revision on the same factual basis.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).

Because the RO failed to address the issue of whether new and 
material evidence had been received to reopen the claims of 
service connection for a psychiatric disorder and a 
cardiovascular disorder, a remand of the matter is necessary.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  A review of 
the record indicates that the veteran has not been provided 
with the legal criteria pertaining to finality and new and 
material evidence, nor has he been afforded the opportunity 
to submit evidence or argument on this matter.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In addition, according to an October 2004 deferred rating 
decision, the RO has scheduled the veteran for VA 
compensation examinations in connection with claims of 
service connection for hypertension and anxiety.  Indeed, at 
his November 2004 hearing, the veteran indicated that he had 
received notice and intended to appear for the examinations.  

It is unclear whether these examinations have been scheduled 
in connection with the issues currently on appeal regarding a 
psychiatric disorder and a cardiovascular disorder.  Any 
claims by the veteran seeking service connection for anxiety 
and hypertension would appear to be part and parcel of his 
current claims, regardless of the theory of entitlement.  
Ashford v. Brown, 10 Vet. App. 120 (1997) (holding that a new 
etiological theory does not constitute a new claim).  
Regardless, the results of these VA compensation examinations 
are relevant to the issues on appeal and the reports of these 
examinations should be associated with the record on appeal.  

Finally, as set forth above in the Introduction portion of 
this decision, a Statement of the Case is required with 
respect to the following issues:  (1) entitlement to an 
initial rating in excess of 10 percent for degenerative joint 
disease of the left knee with limitation of motion, for the 
period from June 10, 1999 to April 18, 2003; (2) entitlement 
to an initial rating in excess of 40 percent for degenerative 
joint disease of the left knee with limitation of motion, for 
the period from April 18, 2003; and (3) entitlement to an 
initial rating in excess of 10 percent for chondromalacia 
patella of the left knee with instability.  Manlincon, 12 
Vet. App. at 240-41.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should take appropriate steps 
to issue the veteran and any 
representative a Statement of the Case 
regarding the following issues:  (1) 
entitlement to an initial rating in 
excess of 10 percent for degenerative 
joint disease of the left knee with 
limitation of motion, for the period from 
June 10, 1999 to April 18, 2003; (2) 
entitlement to an initial rating in 
excess of 40 percent for degenerative 
joint disease of the left knee with 
limitation of motion, for the period from 
April 18, 2003; and (3) entitlement to an 
initial rating in excess of 10 percent 
for chondromalacia patella of the left 
knee with instability.  The veteran 
should be advised of the requirements for 
perfecting the appeal and provided the 
opportunity to do so.  These issues 
should be returned to the Board for 
further appellate consideration only if 
an appeal is properly perfected.

2.  After obtaining the result of the VA 
medical examinations discussed above, the 
RO should review the record for the 
purposes of determining whether new and 
material evidence has been received to 
reopen the claims service connection for 
a psychiatric disability and a 
cardiovascular disability.  If the 
benefits sought on appeal are not 
granted, the veteran and any 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided an opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


